Citation Nr: 1424692	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active honorable service from December 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2008, the Veteran testified at a hearing at the RO.  In November 2009, the Veteran testified before the undersigned at a Board hearing.  Both hearing transcripts are associated with the claims file and have been reviewed.  

The Board notes that the evidence of record includes a diagnosis of major depressive disorder (MDD) in addition to a diagnosis of PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The RO denied service connection for MDD in a January 2008 rating decision; the Veteran did not indicate disagreement with that decision. 

The case was previously remanded by the Board for additional development in March 2010 and November 2011.  The requested development included obtaining a VA medical examination in March 2010 and an addendum opinion in November 2011.  The March 2010 remand also directed the RO to attempt to obtain outstanding medical records.   The development was completed in compliance with the March 2010 and November 2011 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on a credible
in-service stressor.
CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

Service Connection Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the merits, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty (LOD), and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  Any injury or disease that was the result of the Veteran's own willful misconduct or was a result of his or her abuse of alcohol or drugs is not considered in the LOD. 38 C.F.R. § 3.1(m). Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n)(1) . Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. 

Proximate cause" is defined as "that which, in a natural continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Id. at 73-74   (citing BLACK'S LAW DICTIONARY 1225 (6th ed. 1990)).

The requirements of in the line of duty are not met if, at the time that the injury was suffered or disease contracted, the veteran was either: (1) avoiding duty by desertion, or absent without leave which materially interfered with the performance of military duty; (2) confined under a sentence of court-martial involving an unremitted dishonorable discharge; or (3) confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  See also 38 U.S.C.A. § 105 (West 2002).

38 U.S.C.A. § 105  establishes a presumption in favor of a finding of in line of duty. To deny a claim based on a finding of willful misconduct, the standard of proof is that a preponderance of the evidence must support a finding of willful misconduct. Smith v. Derwinski, 2 Vet. App. 241, 244 (1992); Forshey v. West, 12 Vet. App. 71, 73 (1998).  Additionally, the element of knowledge of, or a wanton or reckless disregard of, the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses, but not PTSD, are listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f)  (2013).

The Veteran contends that he has PTSD due to being sexually assaulted during a period of incarceration in service.  VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

The Board notes that if VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) . Similarly, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor based on fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (July 13, 2010).  In this case, the Veteran is not a combat veteran, and his claimed stressor is not related to combat, or to a fear of hostile military or terrorist activity.  Therefore, these regulations are not applicable.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service connection for PTSD

The Veteran asserts that he has PTSD secondary to an assault which occurred when he was confined to prison during service.  

At the hearing, the Veteran testified that he was intoxicated and assaulted a commanding officer.  

Personnel records show that the Veteran was tried in June 1978 and was convicted of two counts of violating the Uniform Code of Military Justice by unlawfully striking superior officers.  In July 1978, the Veteran was sentenced to six-month confinement to the disciplinary barracks at Leavenworth. Specifically, the approved sentence was a BCD (bad conduct discharge); CHL (confinement at hard labor) for 6 months; forfeiture of $200 per months for 6 months; a reduction in rank to PV1 (Private E1). However, the BCD was suspended until October 1979, and it was noted that unless the suspension was sooner vacated, the suspended portion of the sentence would be remitted.  The Veteran was confined from July 1978 to December 1978.  The Veteran alleges that he was assaulted during his confinement. 

In November 2008, the Veteran testified at a hearing at the RO.  The Veteran testified regarding the circumstances of the alleged assault.  The Veteran testified that he had taken a shower and had returned to his cell.  He stated that there were a couple of men standing outside of his cell, and that one of them put a razor knife to his neck and assaulted him.  The Veteran testified that he did not notify the prison guards after the assault because he feared for his life and was ashamed and embarrassed.  The Veteran testified that he had a decline in his career after being assaulted.  He stated that he was transferred to Fort Bragg, where he was pulled over for driving drunk.  The Veteran testified that he was in a knife fight off post due to a fight over gambling.  He stated that he was not sure whether the incidents were documented.  He testified that he was transferred to Fort Benning and stayed to himself and drank a lot.  The Veteran testified that he was hospitalized for mental health treatment after service.  

In November 2009, the Veteran testified at a Board hearing.  The Veteran testified that he was assaulted in service in 1978.  He stated that he did not report the assault when he was in the military and that he did not tell a doctor or family member because it was too embarrassing.  The Veteran testified that he changed after the incident and used more alcohol and drugs.  The Veteran testified that he was not subject to disciplinary action or reprimanded.  

In this case, service treatment records do not show complaints or treatment of injuries related to an assault or complaints or findings of PTSD.   

The Board has considered whether other evidence in the service treatment records and personnel records provides corroboration of an assault.  As noted,  the Veteran testified that he experienced behavior changes after being assaulted, such as substance abuse and fights.

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The service treatment records reflect that the Veteran was treated for alcohol ingestion in March 1978, prior to the Veteran's confinement to prison.  In March 1978, the Veteran was treated for a psychotic episode precipitated by ethanol ingestion.  In June 1978, a psychological evaluation was performed.  A consultation sheet indicates that the reason for the request was a history of minor legal trouble.  A provisional diagnosis of impulse disorder was noted.  The service treatment records do not indicate any other findings of substance abuse.  

The evidence reflects that the Veteran was transferred to Fort Bragg in December 1978 and then transferred to Fort Benning in December 1980.  The personnel records do not indicate the reason for the transfer.  

Service treatment records and personnel records do not document any discipline for behavioral problems after the Veteran's period of confinement.  The Veteran is competent and to report that he experienced behavioral problems such as fights and gambling, and the Board finds him credible.

The earliest post-service treatment records in this case are dated in 2000. 
VA treatment records show that the Veteran initially reported a history of assault in 2007.  

In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id.  at 1382 & n. 1.  The Board has reviewed the medical opinions in order to determine if they support the occurrence of the claimed stressor.  

A VA mental health assessment dated in April 2007 reflects that the Veteran reported guilt about something that occurred in the military, which he refused to discuss.  The Veteran reported a history of sexual abuse while in prison at the age of 19.  A diagnosis of PTSD, rule out primary psychosis, was noted. 

A VA treatment record dated in July 2007 shows that the Veteran requested individual therapy for reported military sexual trauma.  

A VA social work note, dated in February 2008, reflects that the Veteran was diagnosed with PTSD.   

The VA social worker who diagnosed the Veteran with PTSD in February 2008 testified at the DRO hearing in November 2008.  The social worker stated that he had seen the Veteran in individual and group therapy and that he accepted as true the Veteran's statements regarding traumatic events during service.

The Veteran had a VA examination in December 2010.  The Veteran reported that he was sentenced to 6 months in prison during service.  He reported that he was raped by two inmates when he left the shower and was going toward his cell.  The Veteran reported that he did not tell anyone about the incident.  The Veteran reported that he used alcohol and drugs after the incident.  He reported that he also had three suicide attempts.  

The VA examiner noted that clinic records showed numerous physical complaints but nothing about his PTSD and military sexual trauma symptoms.  The examiner stated that, in his best judgment, it is "possible" the veteran was assaulted in service.  

In a handwritten note in the margin of the examination, the examiner stated that he could not give a definite opinion as to whether the Veteran was sexually assaulted in service or suffered from PTSD symptoms as a result of an assault without resorting to speculation.  The examiner noted that the Veteran's presentation and emotional reactions were consistent with such a possibility.  The examiner noted, however, that whatever records are available are largely silent on the issue and the evidence available is either inconsistent or contradictory.  

In an addendum opinion dated in January 2012, the VA examiner stated that, upon VA examination in December 2010, there was insufficient evidence found to support a diagnosis of PTSD.  The examiner noted that all of the evidence supporting a claim of sexual assault and the development of PTSD symptoms following the assault was provided by the Veteran.  The examiner indicated that there was no corroborating evidence in the Veteran's chart that he could find.  

The examiner further noted that the Veteran's story is "plausible" as such sexual assaults do apparently occur with some frequency in prison environments.  The examiner indicated that he had only the Veteran's words that these events occurred.  The examiner stated that, although the events are not beyond the realm of possibility, it was less likely than not that the Veteran was sexually assaulted in service, resulting in PTSD.  The examiner explained that the chart is basically silent regarding supporting evidence for the claim.  The examiner noted that the Veteran developed a self-destructive lifestyle of drug and alcohol abuse, but there is evidence that the substance abuse problem began before the alleged assault.

In addition to his own testimony and statements, the Veteran submitted a lay statement from his brother, dated in October 2009.  The Veteran's brother stated his belief that something happened to the Veteran when he was in the military.  The Veteran's brother stated that the Veteran is moody and unsociable.  

The psychologist who provided the 2012 addendum opinion and the VA social worker who testified in 2008 provided conflicting opinions.  The probative value of medical evidence is based on the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert's reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the expert's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

The Board accords significant probative value to the opinion of the VA social worker who testified at the RO hearing in 2008,  as the social worker indicated that he accepted the Veteran's statements regarding his assault as true.  The social worker's opinion provides corroborating evidence of the Veteran's stressor.  38 C.F.R. § 3.304(f)(5).  In addition, although the January 2012 VA examiner provided a negative nexus opinion, to the extent that the examiner found it "plausible" that the Veteran's stressor occurred, the examiner's opinion supports the occurrence of the stressor.  

Because the stressor event occurred during a period of incarceration, the Board must address whether the incident occurred in the line of duty.  The DD Form 214 indicates that the Veteran had time lost from July 1978 to December 1978, which corresponds with his period of confinement.  The provisions of 38 C.F.R. § 3.1(m)  mandate that the requirements of in the line of duty are not met if, at the time that the injury was suffered or disease contracted, the veteran was either: (1) avoiding duty by desertion, or absent without leave which materially interfered with the performance of military duty; (2) confined under a sentence of court-martial involving an unremitted dishonorable discharge; or (3) confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  See also 38 U.S.C.A. § 105 (West 2002).  The language of section 3.1(m), by qualifying the type of confinement under a sentence of a court-martial to that which involved an "unremitted dishonorable discharge," strongly implies that if a dishonorable discharge is remitted or if confinement by reason of a court-martial sentence was other than one that included an unremitted dishonorable discharge, a favorable line-of-duty determination for an injury or disease contracted during the confinement is warranted.  Consequently, the weight of the evidence supports a finding that the reported in-service assault occurred in line of duty.

The Board finds that the requirements of §3.304 have been met, as the Veteran is shown to have a diagnosis of PTSD based upon a credible in-service stressor.  Accordingly, service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.304(f)(5).


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


